852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Larry PHILLIPS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3173.
United States Court of Appeals, Federal Circuit.
June 13, 1988.

Before MARKEY, Chief Judge, NICHOLS, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. AT08318710553, sustaining Office of Personnel Management's (OPM's) reconsideration decision terminating Larry Phillips' disability retirement annuity on the basis that he had recovered from his disability, is affirmed.

OPINION

2
The issue before the board was whether OPM erred in determining that Phillips had recovered from the back injury for which he was granted a disability annuity.  Because Phillips' mental problems are unrelated to that issue, the board properly refused to discuss them.   See Reid v. Office of Personnel Management, 26 M.S.P.R. 140, 141 n. *  (1985).  Thus, Phillips has not established that "there has been a substantial departure from important procedural rights, a misconstruction of the governing legislation, or some like error 'going to the heart of the administrative determination.' "   Lindahl v. Office of Personnel Management, 470 U.S. 768, 791 (1985);  Smith v. Office of Personnel Management, 760 F.2d 244, 246 (Fed.Cir.1985).


3
Because this court may not review the factual underpinnings of disability determinations, we have not considered Phillips' argument that the evidence establishes his physical and mental disability.   Lindahl, 470 U.S. at 791;  Smith, 760 F.2d at 246.